Citation Nr: 0215892	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-06 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a chronic psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Washington, D.C. Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this case in 
May 2001 for development of the record.  The case has now 
been returned for appellate consideration.


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.

2.  The veteran has no current head injury residuals.  

3.  The veteran's psychiatric disorder is not shown to be 
related to service or any incident thereof.


CONCLUSION OF LAW

Residuals of a head injury, to include a chronic psychiatric 
disability, were not incurred or aggravated during the 
veteran's active duty service, and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the May 2001 Board remand, the veteran was 
afforded a VA examination to determine the current nature and 
etiology of any head injury residuals, to include a 
psychiatric disorder.  The examination included a review of 
the veteran's claims folder and addressed the question 
central to the issue on appeal.  No additional records have 
been identified as being absent from the record.  
Accordingly, the Board finds that the RO complied with the 
remand order to the best of their ability.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for residuals of a head injury, to include a 
psychiatric disorder.  The appellant was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, he 
was provided notice of, and he did report for, a VA 
examination to help determine the current nature and etiology 
of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, a merits based review may 
be conducted.

The veteran's claim of entitlement to service connection for 
a head injury was received in April 1995.  It was indicated 
that he was treated for a head injury in 1987 at Walter Reed 
Army Hospital.

A review of the veteran's service medical records reveals no 
complaints, findings or diagnoses of a head injury or a 
psychiatric disorder.  The records do show that he was 
treated in 1987 and 1988 for complaints pertaining to scalp 
psoriasis,, and that in March 1988 he received treatment for 
scalp inflammation secondary to psoriasis at Womack Army 
Hospital at Fort Bragg, North Carolina.  There is no 
indication in the service medical records that the veteran 
was diagnosed with a head injury or residuals therefor.  He 
was referred to Womack Army Hospital by personnel at Walter 
Reed Army Medical Center.

In June 1989, the veteran reported a history of insomnia, 
feeling stressed, anorexia, and relationship problems.  He 
was diagnosed with situational depression.  A mental health 
referral and examination resulted in a preliminary diagnoses 
of caffeine intoxication, and life circumstance and 
occupational problems.  The veteran later enrolled  in a 
stress management course.

In 1995, VA outpatient treatment records, the veteran was 
diagnosed with paranoid type schizophrenia, and he was 
hospitalized at a VA hospital in March 1995 with a diagnosis 
of paranoid schizophrenia.  At that time he reported not 
feeling well for a month.

An October1995 letter from Walter Reed Army Medical Center 
stated that a thorough search of their files failed to reveal 
any records pertaining to the veteran.

VA treatment records dated from May to November 1995 reveal 
that the veteran received treatment for chronic 
schizophrenia.

In June 1996, the veteran reported receiving disability 
benefits from the Social Security Administration (SSA) for 
the disability that he was awaiting compensation from the VA.

In a July 1997 rating decision, the RO denied service 
connection for a head injury.

VA treatment records dated in 1997 to January 1999 continue 
to show that the veteran received treatment for 
schizophrenia.

In an October 1998 letter from Walter Reed Army Medical 
Center, it was noted that any medical records pertaining to 
the veteran would have been retired at a centralized federal 
storage facility.  The address of that facility was provided.  
The RO's documented attempts to retrieve the records were 
unsuccessful. 

Following appellate review in May 2001, the Board remanded 
the case to the RO for further development of the record.  
The RO was requested to obtain any additional pertinent 
medical treatment records not contained in the claims folder.   
Records pertinent to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning the claim were to be obtained.  Lastly, the 
RO was to provide the veteran with an appropriate VA 
examination to determine the etiology of any head injury 
residuals, to include a chronic psychiatric disorder.  

The veteran underwent a VA neurological examination in 
November 2001.  He stated that in 1987, he incurred a scalp 
laceration from a poorly-fitting helmet.  The area became 
infected and he was treated with tetracycline with eventual 
healing.  He has never had head trauma or loss of 
consciousness.  He has never noted headaches or seizures.  On 
examination, he was alert and oriented times three.  His 
speech was normal.  Cranial nerves were intact.  Finger-nose 
coordination was normal bilaterally.  Gait was normal with 
good tandem.  Pin and touch sensation were intact throughout.  
Muscle strength was 5/5 throughout.  Deep tendon reflexes 
were 2+ throughout with bilateral downgoing toes.  The 
examiner concluded that it was a normal neurological 
examination with no neurological sequelae of head injury.

At a VA psychiatric examination in November 2001, the veteran 
reported no psychiatric or medical treatment or 
hospitalizations prior to 1995.  Since 1995, he has had 
numerous psychiatric hospitalizations.  The examiner 
repeatedly asked the veteran to describe any events in 
service that could have caused his present mental disorder 
and the veteran stated that he had a head injury in the 
service, but he could not provide any details of this event.  
The diagnosis was paranoid type schizophrenia.  The examiner 
noted that the veteran was on active service until 1989 and 
that he started having major psychiatric symptoms in 1995.  
It was concluded that there did not appear to be any 
connection between the veteran's schizophrenia and his being 
in the military.  

In a December 1999 disability report from the Social Security 
Administration, it was noted that the disabilities 
contributing to the veteran's eligibility for benefits 
included schizophrenia, paranoid and other psychotic 
disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic diseases, including psychoses, 
will be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In this case, there is no current competent evidence of any 
service related head injury residuals.  There is also no 
competent evidence linking a psychiatric disorder to the 
veteran's service or any incident thereof.  The service 
medical records do not reveal that the veteran was ever seen 
in service for a head injury or any related psychiatric 
treatment.  The November 2001 VA neurological report showed a 
normal neurological examination with no neurological sequelae 
of head injury.  In the November 2001 VA psychiatric report 
it was noted that the veteran did not start having major 
psychiatric symptoms until 1995 which is several years post-
service.  Thus, examiner concluded that there did not appear 
to be any connection between the veteran's diagnosed 
schizophrenia and military service.  

In sum, there is no competent evidence supporting the 
veteran's claim that he suffers from residuals of a head 
injury to include a psychiatric disorder which are related to 
service or that a psychosis was manifest to the requisite 
degree following service discharge.  Thus, service connection 
is not warranted.  Because the preponderance of the evidence 
is against the claim for service connection for residuals of 
a head injury, to include a chronic psychiatric disorder, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury, to include 
a psychiatric disorder, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

